        Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 1 of 21




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. STONE and                           :
DEBORAH L. STONE,                             :     17-CV-864
                                              :
             Plaintiffs,                      :     Hon. John E. Jones III
                                              :
      v.                                      :
                                              :
SHAWN WALTMAN et al.,                         :
                                              :
             Defendants.                      :

                           MEMORANDUM AND ORDER

                                   July 20, 2020

      Presently pending before the Court are two motions for summary judgment

filed by various Defendants in the above-captioned case (“the Motions”). (Docs.

68, 69). The Motions have been fully briefed, (Docs. 70, 71, 80, 81, 83, 84), and

are ripe for disposition. For the reasons that follow, the Motions shall be granted

in part and denied in part.

   I. BACKGROUND

      Plaintiff Dr. Donald Stone (“Dr. Stone”) was a physician employed by

Correct Care Solutions (“CCS”). (Doc. 72 at ¶ 1). CCS assigned Dr. Stone to

serve as the Medical Director at Pennsylvania State Correctional Institution Muncy

(“SCI Muncy”). (Id. at ¶ 2). To be clear, however, Dr. Stone was not an employee

of the Pennsylvania Department of Corrections or SCI Muncy. (Id.).


                                          1
         Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 2 of 21




       On June 3, 2015, an inmate at SCI Muncy, Cheryl Baskerville

(“Baskerville”), reported to a security officer that she had observed Dr. Stone

inappropriately touch her cellmate, inmate Chelsea Camp (“Camp”), while Camp

and Baskerville were in the infirmary. (Id. at ¶¶ 22–23). SCI Muncy’s Security

Captain Defendant Shawn Waltman (“Waltman”) investigated the complaint

pursuant to the Prison Rape Elimination Act1 by interviewing Baskerville and

Camp. (Id. at ¶¶ 24–28). Waltman then asked Defendant Leslie Blair-Morrison

(“Blair-Morrison”), SCI Muncy’s Corrections Health Care Administrator and a

CCS employee, to ask Dr. Stone to come to the Security Office. (Id. at ¶ 29).

When Dr. Stone arrived, Waltman interviewed him. (Id. at ¶ 32). The exact

circumstances under which this interview took place remain unclear. Dr. Stone

contends that he was interviewed for over four hours in a “holding cell,” that he

did not have access to his phone, his office, or the outside world, and that he was

never issued any kind of warnings under Miranda v. Arizona, 384 U.S. 436 (1966).

(Doc. 79 at ¶¶ 32–33). Defendants, however, aver that Dr. Stone was interviewed


1
        Relevant here, the Prison Rape Elimination Act (“PREA”) is a federal law passed by
Congress in 2003 to establish national standards for collecting data on prison rapes, increasing
accountability among prison officials, and protecting the Eighth Amendment rights of federal,
state, and local prisoners. 34 U.S.C. §30302. The federal Act, of course, applied immediately to
federal prisons, but Congress also included a financial incentive for state and local prisons to
adopt compliant standards. 34 U.S.C. §30307(2)(A) (providing for a five percent reduction in
federal prison funds for states that do not comply with national standards). Unsurprisingly, the
Pennsylvania Department of Corrections (“DOC”) adopted a policy in compliance with national
standards. Pennsylvania Department of Corrections, Prison Rape Elimination Act (PREA),
Policy No. DC-ADM 008.

                                                2
        Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 3 of 21




in the Security Office itself and insist that Dr. Stone was permitted to leave to go to

the bathroom during the course of the interview. (Doc. 72 at ¶¶ 32, 35). Although

Dr. Stone concedes that he was permitted to leave to use the restroom, he

emphasizes that he was escorted by SCI Muncy Corrections Office Michael Shirey

(“Shirey”) to ensure that he would not leave the building. (Doc. 79 at ¶ 33, 35).

At some point during Dr. Stone’s interview, Pennsylvania State Police Trooper

William Wool (“Trooper Wool”) arrived and joined in the questioning. (Id. at ¶

33).

       During his interview, Dr. Stone admitted to kissing Camp, to providing her

with food, and to exchanging notes with her. (Id. at ¶ 36–40). A consent search of

Dr. Stone’s car revealed a notebook which included exchanges between Dr. Stone

and Camp. (Id. at ¶¶ 43–44). Defendants characterize these communications as

inappropriately intimate. (Id. at ¶ 40). Dr. Stone, however, insists that “[t]he notes

between Camp and Stone were part of Stone’s holistic approach to the practice of

medicine, which focuses on treating the mind and body.” (Doc. 79 at ¶ 40).

       Following Dr. Stone’s admissions and discovery of the notebook,

Superintendent Robert Smith, the Superintendent of SCI Muncy, revoked Dr.

Stone’s security clearance, (Doc. 72 at ¶¶ 49–50), Waltman escorted Dr. Stone off

the premises, (id. at ¶¶ 51–52), and CCS subsequently terminated Dr. Stone’s

employment. (Id. at ¶ 55).


                                           3
        Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 4 of 21




      Shortly thereafter, the Commonwealth of Pennsylvania filed criminal sexual

assault charges against Dr. Stone in the Lycoming County Court of Common

Pleas. In pretrial proceedings, the trial court suppressed Dr. Stone’s statements as

well as the contents of the notebook discovered in his car. Dr. Stone eventually

pleaded guilty to two summary charges for providing food to Camp in violation of

Department of Corrections policy.

      On May 16, 2017, Dr. Stone and his wife, Plaintiff Deborah L. Stone (“Mrs.

Stone”),2 commenced this action by Complaint. (Doc. 1). Various Defendants

filed motions to dismiss on July 14, 2017 and on July 17, 2017. (Docs. 14, 16).

Plaintiffs filed an Amended Complaint on August 3, 2017. (Doc. 25).

      Plaintiffs’ Amended Complaint—the operative Complaint in this case—

stated fifteen causes of action under both federal and state law. Counts I–VIII, XII,

and XIV stated causes of action under 42 U.S.C. §1983 (“Section 1983”) for

deprivations of Dr. Stone’s Fourth, Fifth, and Fourteenth Amendment rights as

well as allegations of civil conspiracy and supervisory liability. Counts IX, X, and

XIII asserted state law tort claims for wrongful termination, tortious interference

with a business relationship, and civil conspiracy to wrongfully terminate. Count

XV asserted a claim under 42 U.S.C. §1988 for attorney’s fees. Finally, Mrs.

Stone stated a claim for loss of consortium in Count XI.


2
      We refer to Dr. Stone and Mrs. Stone collectively as “Plaintiffs.”

                                               4
         Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 5 of 21




       Following several motions to dismiss,3 two voluntary dismissals,4 and

several concessions outlined in Plaintiffs’ brief in opposition to the instant motions

for summary judgment,5 the following causes of action remain viable as against the

following named Defendants: (1) Counts I and II – Fourth Amendment violations

against Waltman, Shirey, and Wool under Section 1983; (2) Count XII –

Fourteenth Amendment Equal Protection claim against Waltman under Section

1983; and (3) Counts X and XIII – state law claims of tortious interference and

conspiracy to wrongfully terminate against Blair-Morrison.

       Following completion of discovery, on February 27, 2020, Defendants filed

two motions for summary judgment, (Docs. 68, 69), and briefs in support thereof.

(Docs. 70, 71). Plaintiffs filed briefs in opposition on April 6, 2020, (Docs. 81,

82), and Defendants filed Replies on April 20, 2020. (Docs. 83, 84). The Motions

are ripe for disposition. For the reasons that follow, the Motions shall be granted

in part and denied in part.


3
       Defendants filed motions to dismiss on August 16, 2017, (Doc. 29), August 17, 2019,
(Doc. 32), and August 22, 2017. (Doc. 33). The Court granted these motions in part. (Doc. 43).
4
      Plaintiffs voluntarily withdrew all claims against Defendant Aaron Biichle and Defendant
CCS. (Doc. 61).
5
       In their briefs in opposition to the instant motions for summary judgment, Plaintiffs
consent to voluntary dismissal of Defendants John Wetzel, Robert Smith, and Tyree Blocker as
to Count XIV. Thus, Count XIV shall be dismissed in its entirety. Plaintiffs also consent to the
voluntary dismissal of Defendant Blair-Morrison as to Counts I and II and Defendant Blair-
Morrison and Defendant William Frantz, SCI Muncy’s PREA Compliance Manager, as to Count
XII. (Docs. 80 at 11; Doc. 81 at 18). Accordingly, those Counts shall be dismissed as against
those Defendants.

                                               5
          Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 6 of 21




   II.      STANDARD OF REVIEW

         Summary judgment is appropriate if the moving party establishes “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” FED. R. CIV. P. 56(a). A dispute is “genuine” only if there is a

sufficient evidentiary basis for a reasonable jury to find for the non-moving party,

and a fact is “material” only if it might affect the outcome of the action under the

governing law. See Sovereign Bank v. BJ’s Wholesale Club, Inc., 533 F.3d 162,

172 (3d Cir. 2008) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A court should view the facts in the light most favorable to the non-

moving party, drawing all reasonable inferences therefrom, and should not

evaluate credibility or weigh the evidence. See Guidotti v. Legal Helpers Debt

Resolution, L.L.C., 716 F.3d 764, 772 (3d Cir. 2013) (citing Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).

         Initially, the moving party bears the burden of demonstrating the absence of

a genuine dispute of material fact, and upon satisfaction of that burden, the non-

movant must go beyond the pleadings, pointing to particular facts that evidence a

genuine dispute for trial. See id. at 773 (citing Celotex Corp. v. Catrett, 477 U.S.

317, 324 (1986)). In advancing their positions, the parties must support their

factual assertions by citing to specific parts of the record or by “showing that the

materials cited do not establish the absence or presence of a genuine dispute, or


                                           6
          Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 7 of 21




that an adverse party cannot produce admissible evidence to support the fact.”

FED. R. Civ. P. 56(c)(1). A plaintiff that fails to dispute a genuine issue of material

fact as to any of the elements of his or her prima facie case has not met his or her

initial burden and summary judgment is properly granted for the defendant.

Burton v. Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013).

      A court should not grant summary judgment when there is a disagreement

about the facts or the proper inferences that a factfinder could draw from them.

See Reedy v. Evanson, 615 F.3d 197, 210 (3d Cir. 2010) (citing Peterson v. Lehigh

Valley Dist. Council, 676 F.2d 81, 84 (3d Cir. 1982)). Still, “the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Layshock ex rel. Layshock v.

Hermitage Sch. Dist., 650 F.3d 205, 211 (3d Cir. 2011) (quoting Anderson, 477

U.S. at 247-48) (internal quotation marks omitted).

   III.    DISCUSSION

      In their motions and accompanying briefs, Defendants seek summary

judgment as to all still-viable claims in Plaintiffs’ Amended Complaint. Although

the Defendants filed separate motions, we group the arguments together for

efficiency and address each group of arguments seriatim.




                                           7
        Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 8 of 21




          a. Counts I and II – Fourth Amendment Claims against Waltman and
             Shirey

      In the first issue, Defendants argue that they are entitled to summary

judgment as to Plaintiffs’ Fourth Amendment claims against Waltman and Shirey

as outlined in Counts I and II. According to Defendants, Waltman’s and Shirey’s

questioning of Dr. Stone amounted to no more than a lawful and reasonable

investigation by an employer into employee misconduct and their subsequent

search of Dr. Stone’s vehicle was conducted with consent. Moreover, Defendants

reason, under the PREA, Waltman was required as the Security Captain to

investigate the allegations against Dr. Stone as a matter of law and, when viewed

in context, the seriousness and credibility of the allegations, Dr. Stone’s

subsequent admissions, and the discovery of the incriminating evidence in his

vehicle suggest that Waltman’s and Shirey’s conduct was reasonable. Thus, even

if Waltman’s and Shirey’s conduct implicated the Fourth Amendment vis-à-vis a

seizure or a search, that conduct was fully within constitutional bounds. Finally,

Defendants continue, even had an unreasonable search or seizure occurred,

Waltman and Shirey had probable cause to question Dr. Stone and search his

vehicle. Accordingly, Defendants conclude, they are entitled to summary

judgment as to Plaintiffs’ Fourth Amendment claims against Waltman and Shirey

in Counts I and II. We disagree.



                                           8
        Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 9 of 21




      As both Plaintiffs and Defendants note, “[a] person has been ‘seized’ within

the meaning of the Fourth Amendment only if, in view of all the circumstances

surrounding the incident, a reasonable person would have believed that he was not

free to leave.” California v. Hodari D, 499 U.S. 621, 627–28 (1991) (quoting

United States v. Mendenhall, 446 U.S. 544, 554 (1980)). Testimony from the

suppression hearing at Dr. Stone’s underlying criminal case indicated that Dr.

Stone was not permitted to leave SCI Muncy until Waltman permitted him to do

so. (Doc. 79-1). Indeed, all parties acknowledge that Dr. Stone was only

permitted to go to the bathroom with an escort. Construing this evidence in the

light most favorable to the non-moving party—as we must—a genuine issue of

material fact remains as to whether Dr. Stone or a similarly situated person would

have felt free to leave and, therefore, whether he was seized for Fourth

Amendment purposes. Hodari D, 499 U.S. at 628 (“A person has been ‘seized’

within the meaning of the Fourth Amendment only if, in view of all the

circumstances surrounding the incident, a reasonable person would have believed

that he was not free to leave.”). Thus, we are compelled to deny Defendants’

motion for summary judgment predicated thereon.

      For the same reason we reject Defendants’ efforts to characterize Waltman’s

and Shirey’s questioning of Dr. Stone and the subsequent search of his vehicle as

inherently reasonable and within the bounds of the Fourth Amendment. “It is . . .


                                          9
       Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 10 of 21




clear that the Fourth Amendment applies only to unreasonable searches and

seizures.” Dykes v. Se. Pennsylvania Transp. Auth., 68 F.3d 1564, 1567 (3d Cir.

1995) (citing Skinner v. Railway Labor Executives' Assoc., 489 U.S. 602, 619

(1989)). “What is reasonable ‘depends on all of the circumstances surrounding the

search or seizure and the nature of the search or seizure itself.’” Id. “Courts are

required to ‘balance the nature and quality of the intrusion on the individual's

Fourth Amendment interests against the importance of the governmental interests

alleged to justify the intrusion.’” Id. (citing United States v. Place, 462 U.S. 696,

703 (1983)).

      In this case, Defendants’ aver that their questioning of Dr. Stone and the

subsequent search of his vehicle was objectively reasonable because Waltman was

obligated under the PREA to conduct the investigation, Camp’s and Baskerville’s

allegations against Dr. Stone seemed credible, and the questioning by Waltman and

Shirey resulted in several incriminating admissions and the discovery of

incriminating evidence. Plaintiffs, however, tell a very different story. According

to Plaintiffs, the basis for Dr. Stone’s seizure was dubious; the initial complaints

from Baskerville and Camp were inconsistent and the follow-up interviews of the

complainants were flawed. Thus, the seizure and the search which resulted

therefrom was unreasonable and completed without probable cause. Moreover,

Plaintiffs point out, Dr. Stone was held for more than four hours in a holding cell


                                          10
       Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 11 of 21




and was allowed to use the restroom only with an escort—an unusual procedure for

a routine PREA investigation. Thus, in our view, there remains a genuine issue of

material fact as to whether Waltman’s and Shirey’s conduct was reasonable and

proportional under the circumstances such that entry of summary judgment in their

favor must be denied. See Reedy, 615 F.3d at 210 (finding that a court should not

grant summary judgment when there is a disagreement about the facts or the proper

inferences that a factfinder could draw from them); O’Connor v. Ortega, 480 U.S.

709, 717 (1987) (“Individuals do not lose Fourth Amendment rights merely

because they work for the government instead of a private employer. The

operational realities of the workplace, however, may make some employees’

expectations of privacy unreasonable when an intrusion is by a supervisor rather

than a law enforcement official.”).

      Likewise, we also reject Waltman’s and Shirey’s contention that they had

probable cause to seize Dr. Stone and subsequently search his vehicle. “Generally,

the question of probable cause in a section 1983 damage suit is one for the jury.

This is particularly true where the probable cause determination rests on credibility

conflicts.” Merkle v. Upper Dublin Sch. Dist., 211 F.3d 782, 788 (3d Cir. 2000)

(citations and internal quotation marks omitted). “However, a district court may

conclude that probable cause exists as a matter of law if the evidence, viewed most

favorably to Plaintiff, reasonably would not support a contrary factual finding, and


                                         11
        Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 12 of 21




may enter summary judgment accordingly.” Id. at 788–89 (internal quotation

marks omitted). Here, viewing the evidence in the light most favorable to the

Plaintiffs, a reasonable fact-finder could conclude that Dr. Stone was seized

without probable cause and that, therefore, the subsequent consent search of his

vehicle was problematic. Plaintiffs contend that there were inconsistencies in

Camp’s and Baskerville’s reports and that Waltman’s investigation was flawed. In

our view, a reasonable jury could conclude based upon those allegations—if

credited—that Waltman and Shirey lacked probable cause to seize Dr. Stone and

effectuate the subsequent search of his vehicle. Merkle, 211 F.3d at 788

(“Generally, the question of probable cause in a section 1983 damage suit is one

for the jury. This is particularly true where the probable cause determination rests

on credibility conflicts.”). This is particularly true in this case where the trial court

in Dr. Stone’s underlying criminal sexual assault case deemed his admissions and

the evidence discovered in his vehicle inadmissible. Thus, based on our standard

of review, we are constrained to deny Defendants’ motion for summary judgment

in Counts I and II as to Waltman and Shirey.

          b. Counts I and II – Fourth Amendment Claims against Trooper
             Wool

      In the next issue, Defendants argue that they are entitled to summary

judgment as to the Fourth Amendment claims against Trooper Wool outlined in

Counts I and II. According to Defendants, Dr. Stone was seized by Waltman and

                                           12
       Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 13 of 21




not Trooper Wool; Trooper Wool did not initiate Dr. Stone’s detention, Trooper

Wool, therefore, could not have contributed to Dr. Stone’s alleged belief that he

was not free to leave, and Trooper Wool could not be considered to have seized Dr.

Stone. Likewise, Defendants continue, even if Trooper Wool seized Dr. Stone and

even if that seizure is deemed unreasonable, he had probable cause to do so based

upon Camp’s and Baskerville’s allegations and Dr. Stone’s subsequent admissions

to Waltman prior to his arrival. Finally, Defendants conclude, because Dr. Stone

consented to the search of his car, the search was within the bounds of the Fourth

Amendment. Indeed, even had Dr. Stone refused consent to the search,

Defendants conclude, the car would have been subject to search because it was

parked on prison property. (Doc. 71 at 12 (citing New York v. Burger, 482 U.S.

691, 699–703 (1987) (holding that warrantless searches in closely-held businesses

are constitutional)). For similar reasons to those discussed supra, we disagree with

Defendants’ conclusion that Trooper Wool is entitled to summary judgment as to

Counts I and II.

      As aforementioned, there remains a genuine issue of material fact as to

whether Dr. Stone was seized for purposes of the Fourth Amendment and whether

the subsequent search of his vehicle was constitutionally infirm based upon the

unique circumstances presented. Defendants’ assertions support the same

conclusion. Interestingly, Defendants aver that Trooper Wool’s presence on the


                                         13
        Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 14 of 21




scene was in support of an internal PREA investigation, rather than a criminal

investigation, (Doc. 71 at 9), but they also do not contest Trooper Wool’s contact

with a county prosecutor inquiring as to the best method to conduct a search of Dr.

Stone’s vehicle and do not contest that Dr. Stone’s admissions and fruits of the

search of his vehicle were suppressed. Accordingly, based on the strange

circumstances before us and the case’s complicated procedural history before the

state trial courts, we are constrained to conclude that there are genuine issues of

material fact which preclude entry of summary judgment in favor of Trooper Wool

at this time.

       Likewise, as also noted supra, there are genuine issues of material fact as to

whether Trooper Wool had probable cause to seize and/or search Dr. Stone were

we to conclude that such a seizure occurred. Here, Trooper Wool alleges that he

was not conducting a criminal investigation, yet in the same breath insists that

Camp’s and Baskerville’s allegations would have authorized him to do so.

However, to reiterate, Plaintiffs point out various alleged inconsistencies in

Camp’s and Baskerville’s stories, the flawed nature of Waltman’s subsequent

investigation, and Blair-Morrison’s awkward intervention into the matter. In our

view, these issues create a genuine issue of material fact which precludes the entry

of summary judgment in Trooper Wool’s favor. Accordingly, we shall deny

Defendants’ motion for summary judgment to the extent it is premised thereon.


                                          14
        Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 15 of 21




Finally, we find that the genuine issues of material fact which preclude the entry of

summary judgment as to whether Dr. Stone was seized for purposes of the Fourth

Amendment, whether such seizure and subsequent search was unreasonable, and

whether Trooper Wool had probable cause to seize and/or search Dr. Stone under

the circumstances also create genuine issues of material fact as to whether Trooper

Wool is entitled to qualified immunity as to the same and we shall deny

Defendants’ motion for summary premised thereon. See Curley v. Klem, 298 F.3d

271, 278 (3d Cir. 2002) (“Just as the granting of summary judgment is

inappropriate when a genuine issue exists as to any material fact, a decision on

qualified immunity will be premature when there are unresolved disputes of

historical fact relevant to the immunity analysis. Thus, while we have recognized

that it is for the court to decide whether an officer's conduct violated a clearly

established constitutional right, we have also acknowledged that the existence of

disputed, historical facts material to the objective reasonableness of an officer's

conduct will give rise to a jury issue.”).

          c. Count XII – Fourteenth Amendment Equal Protection claim
             against Waltman

      In the next issue, Defendants argue that Plaintiffs’ equal protection claim is

not viable because Dr. Stone has not substantiated in discovery that he was in any

way discriminated against based upon his status as a member of a protected class

or that he was treated any differently than other similarly situated individuals.

                                             15
       Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 16 of 21




Indeed, Defendants reason, Dr. Stone has not identified any other employee at SCI

Muncy that had been accused of sexual assault and has failed to identify in the

record any basis to conclude that other employees subject to a PREA investigation

were treated any differently. We agree.

      “To succeed on a § 1983 equal protection claim, Plaintiff must allege facts

demonstrating ‘purposeful discrimination’ and that he ‘receiv[ed] different

treatment from that received by other individuals similarly situated.’” Green v.

Chester Upland Sch. Dist., 89 F.Supp.3d 682, 692 (E.D. Pa. 2015) (quoting

Andrews v. City of Philadelphia, 895 F.2d 1469, 1478 (3d Cir. 1990)). To meet the

prima facie elements of an equal protection claim, a plaintiff must allege that he or

she was: (1) a member of a protected class; (2) similarly situated to members of an

unprotected class; and (3) treated differently from members of the unprotected

class. Oliveira v. Twp. of Irvington, 41 Fed.App’x. 555, 559 (3d Cir. 2002);

Keenan v. City of Philadelphia, 983 F.2d 459, 465 (3d Cir. 1992).

      In the instant case, Plaintiffs have not identified any basis in the record to

conclude that Dr. Stone was in any way subject to purposeful discrimination. The

record is also devoid of any reason to conclude that Dr. Stone’s treatment was the

result of his membership in any class, protected or otherwise. As Defendants note,

other than generalized allegations and unsubstantiated conclusions, Plaintiffs have

not identified any other instance where another employee was subject to a similar


                                          16
       Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 17 of 21




PREA investigation and was treated any differently. We are thus constrained to

conclude that no genuine issue of material fact remains, and that Defendants are

entitled to summary judgment as a matter of law as to Count XII.

          d. Counts X and XIII – State law claims of tortious interference and
             conspiracy to wrongfully terminate against Blair-Morrison

      In their next issue, Defendant argue that Blair-Morrison is protected from

both of Plaintiffs’ still-viable state-law tort claims outlined in Counts X and XIII

based upon state sovereign immunity. According to Defendants, Blair-Morrison

was acting within the scope of her employment, Plaintiffs’ allegations do not meet

any of the exceptions to sovereign immunity outlined in 42 Pa.C.S. § 8522, and,

therefore, sovereign immunity bars both of Plaintiffs claims against her.

      Plaintiffs disagree. According to Plaintiffs, Waltman asked Blair-Morrison

to interview Baskerville even though Blair-Morrison was not a PREA investigator

and was not Dr. Stone’s supervisor. Thus, Plaintiffs infer, “Blair-Morrison could

have told Waltman that she felt it was inappropriate for her to be involved in an

investigation where PREA protocol may be invoked” and, therefore, it must be that

“Blair-Morrison’s motives were conniving.” (Doc. 80 at 30–31). Indeed,

Plaintiffs posit, Dr. Stone and Blair-Morrison never got along, and Blair-Morrison

had even indicated to Dr. Stone at one point that she intended to have him fired

because she disagreed with his novel treatment protocols. Plaintiffs then baldly

conclude, “[i]t is Stone’s belief that Blair-Morrison, who disliked Stone intensely

                                          17
       Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 18 of 21




and wanted him fired, influenced Camp and Baskerville to make false PREA

reports, so as to ensure that Stone would be terminated from employment and

prosecuted.” (Id. at 32).

      The Commonwealth of Pennsylvania, its agencies, and its employees acting

within the scope of employment enjoy sovereign immunity from suit unless

specifically waived by statute. See 1 Pa.C.S. § 2310; 42 Pa.C.S. § 8522. A

Commonwealth employee acts within the scope of employment “if: (a) it is the

kind [of conduct the employee] is employed to perform; (b) [the conduct at issue]

occurs substantially within the authorized time and space limits [and] (c) [the

conduct at issue] is actuated, at least in part, by a purpose to serve the master.”

Brumfield v. Sanders, 232 F.3d 376, 380 (3d Cir. 2000) (quoting RESTATEMENT

(SECOND) AGENCY § 228); Kull v. Guise, 81 A.3d 148, 158–59 (Pa. Cmwlth.

2013). In general, an employee is said to be performing the kinds of work he or

she is employed to perform when said conduct occurred when he or she was acting

as an employee rather than as a private individual. See Mitchell v. Luckenbill, 680

F. Supp. 2d 672, 683 (M.D. Pa. 2010) (“Defendants were on duty, in uniform, and

investigating a crime throughout the duration of the alleged offenses. Thus,

sovereign immunity applies.”); Cooper v. Beard, No. CIV.A. 06-0171, 2006 WL

3208783, at *16 (E.D. Pa. Nov. 2, 2006) (“At all times they were acting as DOC

and/or Graterford prison officials, thus sovereign immunity applies.”).


                                           18
       Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 19 of 21




      As a preliminary matter, Plaintiffs do not contest that Blair-Morrison is a

Commonwealth employee entitled to the protections of sovereign immunity.

Rather, Plaintiffs’ insist that Blair-Morrison’s interview of Baskerville at

Waltman’s request was beyond the scope of her employment. Plaintiffs’ argument

is misguided. In our view, as SCI Muncy’s Corrections Health Care

Administrator, Blair-Morrison’s discussions with Baskerville is plainly the kind of

conduct for which she is employed and she was plainly acting in that role and not

as a private citizen. We also note that Blair-Morrison’s interview of Baskerville

occurred substantially within the authorized time and space limits of her

employment, and was actuated, at least in part, to serve her employer. Although

Blair-Morrison was not specifically employed in an investigative capacity,

discussing a PREA complaint with an inmate is not so far outside the bounds of her

role as an administrator such that sovereign immunity is lost simply because

Plaintiffs speciously assert it also simultaneously served her own ends.

      In that vein, we reject Plaintiffs’ unsubstantiated efforts to paint a nefarious

picture of Blair-Morrison’s intentions. Plaintiffs have presented absolutely no

basis to conclude that Blair-Morrison “told Baskerville what type of serious PREA

allegations would facilitate Stone’s termination of employment” or that

“Baskerville told Camp of her conversation with Blair-Morrison or Camp heard the

information in the very small cell, thereby spurring the false PREA report against


                                          19
         Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 20 of 21




Stone.” (Doc. 81 at 33). Rather, based on the evidence presented, there is no

genuine issue of material fact that Waltman asked Blair-Morrison to interview

Baskerville after Baskerville initiated a PREA complaint against Dr. Stone. Blair-

Morrison did so. At some point thereafter, Waltman asked Blair-Morrison to

accompany Dr. Stone to the Security Office after which Blair-Morrison’s

involvement in the interaction ceased. Accordingly, we find that Defendants are

entitled to summary judgment as a matter of law as to Counts X and XIII and shall

grant their motion to the extent it is premised thereon.

   IV.       CONCLUSION

        In accordance with the foregoing, Defendants’ motions for summary

judgment, (Docs. 68, 69), shall be granted in part and denied in part. To be clear,

the following causes of action remain viable for trial: Fourth Amendment claims

under Section 1983 as outlined in Counts I and II as against Waltman, Shirey, and

Wool.

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        1.    The following claims in Plaintiffs’ Amended Complaint are

              DISMISSED as withdrawn: Counts I and II as against Defendant

              Blair-Morrison; Count XII as against Defendants Blair-Morrison and

              William Frantz; Count XIV in its entirety.




                                          20
 Case 4:17-cv-00864-JEJ Document 85 Filed 07/20/20 Page 21 of 21




2.   Defendant’s Motions for Summary Judgment, (Docs. 68, 69), is

     GRANTED in full as to Counts X, XII, and XIII.

3.   Defendant’s Motions for Summary Judgment, (Docs. 68, 69), is

     DENIED in all other respects.

4.   Defendants John Wetzel, Robert Smith, Leslie Blair-Morrison,

     William Frantz, and Tyree Blocker are DISMISSED as Defendants in

     this case.

5.   To the extent that the parties believe it would be beneficial, the Court

     will refer the matter to Chief Magistrate Judge Schwab for assignment

     and scheduling of a settlement conference or private mediation. The

     parties SHALL NOTIFY the Court of their interest in a settlement

     conference or private mediation by filing a letter on the docket.

6.   Within ten (10) days of the date of this Order, the parties SHALL

     COLLABORATE AND FILE a stipulation setting forth a new trial

     month. The Court’s calendar is attached for the convenience of the

     parties.



                                       /s/ John E. Jones III
                                       John E. Jones III, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania



                                  21
